Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ito (Pub. No.: US 2002/0115299).
Re claim 7, Ito teaches an electronic device, comprising: 
a substrate (11/12); 
a patterned metal layer (15, FIG. 16E, ¶ [0077]), disposed on the substrate, and the patterned metal layer comprising a first metal section (right 15) and a second metal (left 15) section disconnected to the first metal section, wherein at least one of the first metal section and the second metal section has a through hole, and the through hole partially divides the at least one of the first metal section and the second metal section into at least two parts in a cross-section view; and 
a second conductive layer (13), at least a portion of the second conductive layer disposed in the through hole; and 
a third conductive layer (14) disposed on the second conductive layer, and at least a portion of the third conductive layer disposed in the through hole; 
wherein the second conductive layer (13, note that 13 is made of CRSi and 14 is made of TiW, therefore, the Al film 15 is electrically connected to 13 thru 14) is electrically connected to the first metal section (right 15) and the second metal section (left 15).
Re claim 8, Ito, FIG. 16E teaches the electronic device of claim 7, wherein the second conductive layer (13) is in contact with a substrate surface (11/12).
Re claim 9, Ito, FIG. 16E teaches the electronic device of claim 7, wherein the third conductive layer has at least two widths (by looking down to two portions of 14) in a top view direction.
Re claim 10, Ito, FIG. 16E teaches the electronic device of claim 7, wherein an impedance of the third conductive layer is smaller than an impedance of the second conductive layer (impedance of TiW film 14 via CrSi resistor 13, [0077]).
Re claim 11, Ito, FIG. 16E teaches the electronic device of claim 7, wherein the second conductive layer (CrSi resistor 13) and the third conductive layer (TiW film 14) comprise a conductive paste or metal.
Re claim 12, Ito, FIG. 16E teaches the electronic device of claim 7, wherein the second conductive layer (CrSi resistor 13) is at least partially in contact with the third conductive layer (TiW film 14).
Re claim 13, Ito, FIG. 18 teaches the electronic device of claim 7, further comprising a first conductive layer (21d), wherein the first conductive layer is disposed under the second conductive layer (37) and outside the through hole (between 39/38a/38 of FIG. 33).
Re claim 14, Ito, FIG. 18 teaches the electronic device of claim 13, wherein the first conductive layer has at least two different widths (left 21d via right 12d) in a top view direction.
Re claim 15, Ito, FIG. 16E teaches the electronic device of claim 13, wherein the first conductive layer (21d) has a protrusion (the upward protrusion located at portion 27a) located outside the through hole.
Re claim 17, Ito, FIG. 16E teaches the electronic device of claim 13, wherein at least a portion of the first conductive layer (21d) overlaps the first metal section (left 39) and the second metal section (right 39) in a top view direction.
Re claim 18, Ito, FIG. 16E teaches the electronic device of claim 13, wherein the first conductive layer comprises a conductive paste (n type impurity layer 21d) or metal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiina (Pub. No.: US 20200409201) in view of Ito (Pub. No.: US 2002/0115299).
Re claim 7, Shiina, FIG. 12 teaches an electronic device, comprising: 
a substrate (10); 
a patterned metal layer disposed on the substrate, and the patterned metal layer comprising a first metal section (DE2, ¶ [0081]) and a second metal section (ML3) disconnected to the first metal section, wherein at least one of the first metal section and the second metal section has a through hole (CH32/CH33, [0085]-[0086]); and 
a second conductive layer (CN21 or 33 of FIG. 5), at least a portion of the second conductive layer disposed in the through hole; and 
a third conductive layer (CN22 or 33E of FIG. 5) disposed on the second conductive layer, and at least a portion of the third conductive layer disposed in the through hole (CH32/CH33); 
wherein the second conductive layer (CN21) is electrically connected to the first metal section (DE2) or the second metal section.
Shiina fails to teach the through hole partially divides the at least one of the first metal section and the second metal section into at least two parts in a cross-section view; and wherein the second conductive layer is electrically connected to the first metal section and the second metal section.
Ito teaches the through hole partially divides the at least one of the first metal section (left 105, FIG. 1D, ¶ [0005]) and the second metal section (right 105) into at least two parts in a cross-section view; and wherein the second conductive layer (13, FIG. 16E, ¶ [0077]) is electrically connected to the first metal section ((right 15) and the second metal section (left 15).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the reliability of the interconnect device as taught by Ito, Abstract. 
Re claim 8, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the second conductive layer (CN21) is in contact with a substrate surface (10).
Re claim 9, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the third conductive layer (CN22) has at least two widths in a top view direction (middle portion via the two wings portion per top view).
Re claim 10, Shiina differs from the invention by not showing wherein an impedance of the third conductive layer is smaller than an impedance of the second conductive layer. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 11, Shiina teaches the electronic device of claim 7, wherein the second conductive layer and the third conductive layer comprise a conductive paste or metal (33, FIG. 5, [0082]).
Re claim 12, Shiina, FIG. 12 teaches the electronic device of claim 7, wherein the second conductive layer (CN21) is at least partially in contact with the third conductive layer (CN22).
Re claim 13, Shiina, FIG. 7 teaches the electronic device of claim 7, further comprising a first conductive layer, wherein the first conductive layer (52) is disposed under the second conductive layer (53) and outside the through hole.
Re claim 14, Shiina, FIG. 7 teaches the electronic device of claim 13, wherein the first conductive layer (52) has at least two different widths in a top view direction (middle portion via the two wings portion per top view).
Re claim 15, Shiina, FIG. 12 teaches the electronic device of claim 13, wherein the first conductive layer (52) has a protrusion (the two upward wings) located outside the through hole.
Re claim 16, Shiina, FIG. 7 teaches the electronic device of claim 15, wherein the protrusion of the first conductive layer has a ring structure (32 of FIGS. 3-4) in a top view direction.
Re claim 17, Shiina teaches the electronic device of claim 13, wherein at least a portion of the first conductive layer (32, FIGS. 3-4) overlaps the first metal section (31) and the second metal section (ML3 of FIG. 12) in a top view direction.
Re claim 18, Shiina teaches the electronic device of claim 13, wherein the first conductive layer comprises a conductive paste or metal (32, FIGS. 3-4, [0081]).
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Claim 7 has been amended to recite "the second conductive layer is electrically connected to the first metal section and the second metal section." The support thereof can be found at least at Figures 3 and 4C of the specification as originally filed. 
According to page 18, paragraph 2 to page 19, paragraph 1 and Figures 3 and 4C of the present application, the first metal section M1 is connected with the second metal section M2 by the second conductive layer 42. Therefore, the first metal section M1 and the second metal section M2 disconnected to the first metal section M1 can be electrically connected to conduct a disconnecting area. 
However, Shiina does not disclose the above feature. As shown in Figure 12 of Shiina, the drain electrode DE2 cannot be electrically connected with the metal line ML3 by the connection electrode CN21. Furthermore, Ito does not disclose the feature "the second conductive layer is electrically connected to the first metal section and the second metal section." Therefore, the electronic devices of Shiina and Ito are different from the present disclosure. Accordingly, the amended claim 7 is patentable. 
The dependent claims set forth additional limitations not found in the prior art, and are also allowable based at least on their dependency from allowable independent claim 7.”, page 1.

The Examiner respectfully submits that Shiina fails to teach wherein the second conductive layer is electrically connected to the first metal section and the second metal section.
However, Ito teaches wherein the second conductive layer (13, FIG. 16E, ¶ [0077]) is electrically connected to the first metal section ((right 15) and the second metal section (left 15).
Moreover, Claim(s) 7-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ito (Pub. No.: US 2002/0115299).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894